*114Dissenting Opinion by
Judge Craig :
Where the employers have proceeded all along on the basis that the claimants voluntarily quit their jobs, there is no warrant for remanding these cases, two years after the claims were filed, so that the employers now may oppose the claims upon a new theory.
In the King case, the testimony closed as follows :
BY EMPLOYER:
It’s my contention it was a voluntary quit with full knowledge of her responsibility to the employer.
REFEREE TO EMPLOYER:
Q. Anything else?
A. That’s it.
In the same case, the small space on the written initial Employer’s Statement was sufficiently large for the employer to certify:
Alice was on Sick leave from 3-17-78 thru 6-1-78. She did not return to work when her leave expired.
In the Wing case, the Employer’s Statement certified:
Refused to return to work when she was requested and needed. Miss Wing was not on vacation.
Although it is entirely sound that we should not confine any employer to the defense expressed in the initial Employer’s Statement, and although the law is that an employer may actually proceed before the referee and board on a new theory (different from the initial Office of Employment Security ruling) only if the claimant agrees or the board allows, Corressel v. Unemployment Compensation Board of Review, 35 Pa. Commonwealth Ct. 437, 385 A.2d 615 (1978), this rule certainly does not prevent the employer from raising — that is, proposing — the new issue.
*115Before the referee, 34 Pa. Code §101.87 provides that “any issue in the case may, with the approval of the parties, be heard,” if the referee determines that “the speedy administration of justice” will be served “without prejudice” to any party. In Bilsing v. Unemployment Compensation Board of Review, 34 Pa. Commonwealth Ct. 199, 382 A.2d 1279 (1978), the new theory being opposed and not agreed to, we held that evidence on the different issue could not be taken; we did not hold that the employer was precluded from raising new matters, in the sense of offering them with the possibility that the claimant and referee would be agreeable to proceeding with their consideration.
In similar language, 34 Pa. Code §101.107 (b) expressly permits the board to consider new issues, provided the parties and the board agree to do so. Thus any employer has a second ample opportunity to go on record as to a changed defense.
Before we remand these cases for still more rounds on the basis of the new employer misconduct defense, we should at least require that the employer (or the Commonwealth) shall have thus proposed the new defense before the referee or even the board. A proposed employer’s defense, if then rebuffed by a shortsighted claimant or by an erring referee or board, would have nevertheless been put on record, and we could in such a case remand for a second round justly deserved by the employer.
Our rule, reaffirmed many times in many types of cases, is that, once a case has reached our court, it is too late to raise a new non-jurisdictional issue not previously placed on the record. In Mitchell v. Unemployment Compensation Board of Review, 45 Pa. Commonwealth Ct. 291, 405 A.2d 598, 600 (1980), for example, we recently shut the door on a claimant’s attempt to present an alternative basis for compensation because it had not been presented below.
*116Because we have never exempted private parties or the Commonwealth itself from that rule, we should not exempt the unemployment compensation authorities or employers from the principle which we have applied to everyone else.
Particularly we should not abandon it in such cases as these, where a new theory of defense has been devised, after two years of proceedings, by afterthought. Long delay in resolving unemployment compensation claims misses very widely the purpose of the program. A claimant should be penalized by the extension of delay consequent upon a remand only if the claimant has earlier restricted the issues when the defender has sought otherwise. .
The remand policy being here considered presents a question of first impression. Although previous decisions have granted remands, neither we nor the Superior Court have ever grappled with the principles involved in doing so, until now. The instances of previous remand are reviewed in a footnote.1
*117Another problem with allowing remands, without the limitation described above, is that it is a single-edged sword, cutting only against the working person. If the employers here had not lost before us on the voluntary quit issue (as they justly have), and our decision had gone in favor of the employers on that question, then to give the workers a second chance, would, of course, be logically impossible; the cases would be over and done.
These cases, where the employers and the Commonwealth failed to use the ample available opportunities at least to raise and claim the theories they are now being authorized to pursue, should be likewise treated as concluded.
President Judge Cuxmlisii joins this dissent.
Judge Patxautno joins this dissent.

 The Superior Court in Morgan v. Unemployment Compensation Board of Review, 174 Pa. Superior Ct. 59, 98 A.2d 405 (1953) remanded for consideration of willful misconduct, but the willful misconduct in question bad clearly been raised in that case; indeed, willful misconduct had been the specific basis for the refusal of benefits by the board, as distinguished from the referee’s basis.
In Haseleu v. Unemployment Compensation Board of Review, 12 Pa. Commonwealth Ct. 96, 316 A.2d 159 (1974), in Unemployment Compensation Board of Review v. Harper, 23 Pa. Commonwealth Ct. 197, 350 A.2d 920 (1976), and in Firmstone v. Unemployment Compensation Board of Review, 29 Pa. Commonwealth Ct. 158, 370 A.2d 749 (1977), we remanded for consideration of willful misconduct, specifically stating in those cases that the board had not considered that question. However, those opinions do not indicate whether or not :the question had ever been raised below.
In Hutt v. Unemployment Compensation Board of Review, 28 Pa. Commonwealth Ct. 57, 367 A.2d 390 (1976) we reversed for the granting of benefits, with no mention of what had been considered. In this opinion, we did not expressly discuss the possibility of willful misconduct grounds.
*117In McCarty v. Unemployment Compensation Board of Review, 33 Pa. Commonwealth Ct. 225, 380 A.2d 1331 (1978) we reversed and granted benefits, noting that the board did not consider the question of willful misconduct.